Citation Nr: 1014579	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08 20-288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Whether a July 2009 reduction from 10 percent to 0 
percent for right knee instability was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Witness, and Observer




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reduced the 
Veteran's right knee instability rating from 10 percent to 0 
percent disabling, effective October 1, 2009.  In February 
2010, the Veteran testified before the Board at a hearing 
held via videoconference.

The issue of entitlement to service connection for a cervical 
spine disability is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDING OF FACT

Since October 1, 2009, the Veteran's right knee instability 
has been manifested by subjective complaints of giving way, 
and objective findings of guarding, tenderness, crepitus, and 
mild instability.


CONCLUSION OF LAW

The July 2009 reduction of the rating for right knee 
instability from 10 percent to 0 percent was not proper.  38 
U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.344(c) 
(2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction

The Veteran argues that his right knee instability has not 
improved since October 1, 2009, and, despite undergoing a 
right knee arthroscopy and medial meniscus debridement in 
October 2008, he has continued to experience instability of 
the right knee. 

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several 
general VA regulations applicable to all rating-reduction 
cases, regardless of the rating level or the length of time 
that the rating has been in effect.  Generally, when 
reduction in the rating of a service-connected disability is 
contemplated and the lower rating would result in a reduction 
or discontinuance of compensation payments, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary must be notified at his latest address of record 
of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2009).  In the advance written notice, the 
beneficiary will be informed of his right for a pre-
determination hearing, and if a timely request for such a 
hearing is received within 30 days, benefit payments shall be 
continued at the previously established level pending a final 
determination.  38 C.F.R. § 3.105(i)(1) (2009). 

The record reflects that in a May 2009 letter, the Veteran 
was notified of a proposal to reduce the disability rating 
assigned for his right knee instability.  He was additionally 
notified that he had 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level, and that if he did not 
respond within those 60 days, his disability rating would be 
reduced, effective October 1, 2009.  The record reflects that 
the Veteran responded to the May 2009 letter in June 2009, 
specifically disagreeing with the proposed reduction 
regarding 10 percent right knee disability rating, with VA 
and private medical evidence.  The Veteran did not request a 
pre-determination hearing.  

Evaluating the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) 
(2009).  Those regulations provide that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
those considerations are applicable for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. § 
3.343 (2009).

Under those criteria regarding reductions, the RO must find 
the following:  (1) based on a review of the entire record, 
the examination forming the basis for the reduction is full 
and complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) 
(2009); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413 (1993).

In this case, however, the 10 percent disability rating for 
right knee instability was in effect for less than 5 years, 
from July 28, 2005, to October 1, 2009.  Therefore, the 
provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) 
are not applicable.  38 C.F.R. § 3.344(c) (2009).

An examination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (2009).  The question is 
thus whether an examination had shown an improvement 
warranting reduction in the rating.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A  
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2009).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  38 C.F.R. § 4.45 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

The Veteran's right knee instability has been rated under DC 
5257, which pertains to recurrent subluxation or lateral 
instability of the knee.  

The rating criteria for DC 5257 (other impairment of the 
knee) provide that a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257 (2009).  Where the criteria for a 
compensable rating under a diagnostic code are not met, and 
the schedule does not provide for a 0 percent rating, as in 
DC 5257, a 0 percent rating will be assigned when the 
required symptomotology is not shown.  38 C.F.R. § 4.31 
(2009).

VA treatment records dated in July 2005 show that the Veteran 
was experiencing an increase in right knee pain, particularly 
when he walked up and down the stairs.  His right knee was 
stiff and painful, especially in the morning.  The knee would 
intermittently swell, and it occasionally felt as though it 
would catch and give way, though it did not lock.  He 
reported marked instability when he would pivot.  Physical 
examination revealed considerable medial joint line 
tenderness.  The knee could not forcibly subluxate.  On a 
separate orthopedic visit in July 2005, laxity was 2+ on 
flexion medially, and 1+ on extension.  The Veteran was 
issued a tracking brace for the knee. 

An August 2008 MRI of the right knee revealed that the 
anterior cruciate ligament appeared to be disrupted.  There 
were oblique tears in the posterior horn of the menisci, with 
joint effusion.  

In September 2008, the Veteran reported swelling and pain in 
the right knee, with stiffness and a "catching" sensation.  
Physical examination revealed swelling.  There was joint line 
tenderness.  McMurry's testing was positive.  

In October 2008, the Veteran  reported chronic pain and 
swelling of the right knee.  He subsequently underwent a 
right knee arthroscopy, a lateral meniscus tear debridement, 
a medial meniscus tear debridement, and a scar debridement.  

On March 2009 VA examination, the Veteran reported ongoing 
knee pain.  There were objective findings of tenderness and 
guarding of movement of the knees.  There was crepitation and 
clicks and snaps present.  There was no grinding or 
instability found.  There was subpateller tenderness.  
However, it is unclear whether the March 2009 examination 
adequately examined the Veteran's right knee, as the majority 
of the findings were based upon examination of the left knee, 
and no right knee diagnosis was provided.  Further, the 
Veteran contends that the examiner focused solely on his left 
knee and did not perform testing on the right knee.  Thus, as 
it is unclear whether the examination included any thorough 
examination of the right knee, the Board places lower 
probative value on the examiner's finding of no right knee 
instability.

Private treatment records dated in August 2009 reflect 
findings of mild right knee instability.  In August 2009, the 
Veteran reported chronic right knee pain and stiffness.  
Physical examination revealed stable varus and valgus 
testing, though there was a mild opening with valgus stress 
along the medical collateral ligament.  There was some medial 
joint tenderness of the right knee, as well as anterior 
crepitus with manipulation of the patella.  

At his February 2010 hearing before the Board, the Veteran 
stated that he continued to experience instability in the 
right knee.  He stated that he had occasions in which his 
knee gave out on him while walking in the shopping mall.  He 
stated that he used a right knee brace because of 
instability.  When it rained, the right knee swelled up and 
had been swollen on numerous doctors visits.

The Board finds that the Veteran has provided competent and 
credible testimony that he continues to experience right knee 
instability.  The feeling of giving way of the right knee 
comes to him through his senses, and therefore he is 
competent to describe the sensation.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  The medical evidence suggests that the 
Veteran has experienced right knee instability throughout the 
appeal period, as has been shown on July 2005 examination, 
when the Veteran demonstrated decreased laxity on extension, 
and at a private treatment provides in August 2009, when the 
objective medical evidence demonstrated a mild inconsistency 
on varus testing.  Accordingly, the Board finds that a 
reduction in the 10 percent rating was not warranted and that 
he is entitled to a restoration of the 10 percent rating for 
mild right knee instability effective October 1, 2009.  While 
the March 2009 VA examination found not instability, the 
Board finds that the August 2009 private treatment provider 
did find instability.  Therefore, the evidence does not 
conclusively establish improvement such that the 10 percent 
rating is not longer warranted.

In sum, the weight of the credible evidence demonstrates that 
the July 2009 reduction of the disability rating instability 
from 10 percent to 0 percent disabling was not proper.  
Therefore, restoration of the 10 percent rating, effective 
October 1, 2009, is warranted.


ORDER

The reduction of the rating for the Veteran's right knee 
instability, from 10 percent to 0 percent, effective October 
1, 2009, was not proper; the Veteran is entitled to 
restoration of the 10 percent rating for right knee 
instability effective October 1, 2009.


REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for a 
cervical spine disability. 

The Veteran contends that his cervical spine disability is 
related to his service.  Specifically, he contends that while 
in service he worked as a flight technician, and spent hours 
in flight time wearing a 61 pound helmet and heavy night 
goggles which weighed 7 pounds.  He also described a 151 
pound counterweight that was applied to the helmet.  He 
contends that wearing this gear for so many years, with 
multiple hard landings each month, resulted in his current 
degenerative disc disease of the cervical spine.  

The Veteran's service medical records are negative for 
complaints, diagnosis, or treatment for a cervical spine 
condition. The records reflect that the Veteran had 
previously undergone right shoulder surgery in 1973, and 
continued to seek treatment for a right shoulder rotator cuff 
strain at various times while in service.  The Veteran 
contends that he didn't seek treatment for his cervical spine 
problems, because he did not want to lose his job or be 
looked at in a negative fashion.

Post-service private treatment records reflect that in 
November 1997, the Veteran reported experiencing pain in the 
cervical region to the left shoulder.  There was no localized 
injury.  In May 2004,  he complained of right arm numbness 
and shooting pain beginning at the C7-T1 region.  An April 
2006 MRI reflects an impression of right foraminal stenosis 
at C5-C6, and to a lesser degree at C4-C5, as well as mild 
disc bulging at C3-C4, C4-C5, and C6-C7.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has 
not yet been afforded a VA examination with respect to his 
claim of entitlement to service connection a cervical spine 
disability.  Because the Veteran has provided credible 
testimony that he experienced neck pain while wearing his 
head gear in service, and the medical evidence demonstrates a 
current cervical spine disability, it remains unclear to the 
Board whether the Veteran's current cervical spine disability 
is related to his active service.  Accordingly, the Board 
finds that a remand for an examination is necessary in order 
to fairly assess the merits of the Veteran's claim.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his cervical spine disability.  The 
examiner must review the claims file and 
the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided, with 
citation to relevant medical findings.  
The examiner should specifically opine as 
to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's cervical spine 
disability first manifested during 
the Veteran's active service, or is 
otherwise related to the Veteran's 
active service?  In addition to the 
service medical records, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms of 
cervical spine problems after 
service.  If the Veteran's cervical 
spine disability is attributable to 
factors unrelated to his military 
service, the examiner should 
specifically so state.

2.  Then, readjudicate the claim for 
service connection for a cervical spine 
disability.  If action remains adverse to 
the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


